    Case 3:20-cv-00469-MAB Document 9 Filed 07/08/20 Page 1 of 7 Page ID #113




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    WILLIE WILLIAMS, #A65081                     )
                                                 )
                 Plaintiff,                      )
                                                 )
    vs.                                          )         Case No. 3:20-cv-00469-MAB
                                                 )
    ROB JEFFREYS, et al.,                        )
                                                 )
                 Defendants.                     )

                              MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          Plaintiff Willie Williams, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Menard Correctional Center (“Menard”),

brings this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights that occurred at Menard and Lawrence Correctional Center

(“Lawrence”).

          This case is now before the Court for preliminary review of the Complaint under

28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints to filter out

nonmeritorious claims. 28 U.S.C. § 1915A(a) 1. Any portion of the Complaint that is legally

frivolous, malicious, fails to state a claim for relief, or requests money damages from an

immune defendant must be dismissed. 28 U.S.C. § 1915A(b).



1 The Court has jurisdiction to screen Plaintiff’s Complaint in light of his consent to the full
jurisdiction of a Magistrate Judge and the Illinois Department of Corrections’ limited consent to
the exercise of Magistrate Judge jurisdiction, as set forth in the Memorandum of Understanding
between the Illinois Department of Corrections and this Court.


                                               1
 Case 3:20-cv-00469-MAB Document 9 Filed 07/08/20 Page 2 of 7 Page ID #114




                                      THE COMPLAINT

          The Complaint, which is 91 pages with the exhibits, is confusing and, at times,

incomprehensible and illegible. The Complaint fails to comport with Federal Rule of Civil

Procedure 8, which requires “a short and plain statement of the claim showing that the

pleader is entitled to relief” and that “each allegation must be simple, concise, and direct.”

FED.R.CIV.P. 8(a)(2), 8(d)(1). The purpose of the requirements is to “give defendants fair

notice of the claims against them and the grounds for supporting the claims.” Stanard v.

Nygren, 658 F.3d 792, 797 (7th Cir. 2011); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007).

          Additionally, Plaintiff asserts claims for alleged violations of his rights that

occurred while he was incarcerated at two IDOC facilities – the “Menard claims” and the

“Lawrence claims.” Federal Rule of Civil Procedure 20 prohibits a plaintiff from asserting

unrelated claims against different defendants or sets of defendants in the same lawsuit.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Under Rule 20, multiple defendants may

not be joined in a single action unless the plaintiff asserts at least one claim to relief against

each defendant that arises out of the same transaction or occurrence or series of

transactions or occurrences and presents a question of law or fact common to all. Id.

Federal Rule of Civil Procedure 21 grants district courts broad discretion when deciding

whether to sever claims or to dismiss improperly joined defendants. Owens v. Hinsley, 635

F.3d 950, 952 (7th Cir. 2011).

          The Court can discern from the Complaint that the Menard claims and Lawrence

claims involve different defendants and separate transactions and occurrences.

                                                2
 Case 3:20-cv-00469-MAB Document 9 Filed 07/08/20 Page 3 of 7 Page ID #115




Accordingly, consistent with George v. Smith and Federal Rules of Civil Procedure 20 and

21, the Court will sever the Lawrence claims against Defendants Brookhart, McDonald,

Taylor, Williams, Sneorly, Kessler, and McCarthy into a separate action. The Menard

claims will remain in this case.

                                        IFP MOTION

       In addition to the failure to comply with Rule 8, there is another issue that must

be addressed as to the Menard claims. Along with the Complaint, Plaintiff filed an

application for leave to proceed in forma pauperis (“IFP motion”). (Doc. 2). Plaintiff seeks

the Court’s permission to proceed without prepaying the $400.00 filing fee for this action.

28 U.S.C. § 1914(a). Under 28 U.S.C. § 1915, a federal court may permit a prisoner who is

indigent to bring a “suit, action or proceeding, civil or criminal,” without prepayment of

fees upon presentation of an affidavit stating the prisoner’s assets together with “the

nature of the action . . . and affiant’s belief that the person is entitled to redress.” 28 U.S.C.

§ 1915(a)(1). In the case of civil actions, a prisoner’s affidavit of indigence must be

accompanied by “a certified copy of the trust fund account statement (or institutional

equivalent) for the prisoner for the 6-month period immediately preceding the filing of

the complaint . . . , obtained from the appropriate official of each prison at which the

prisoner is or was confined.” 28 U.S.C. § 1915(a)(2). In this case, Plaintiff has tendered an

affidavit of indigence that is sufficient as to form.

       Plaintiff is nevertheless barred from proceeding IFP under 28 U.S.C. § 1915(g).

Section 1915(g) prohibits a prisoner from bringing a civil action or appealing a civil

judgment IFP, “if the prisoner has, on 3 or more prior occasions, while incarcerated or

                                                3
    Case 3:20-cv-00469-MAB Document 9 Filed 07/08/20 Page 4 of 7 Page ID #116




detained in any facility, brought an action or appeal in a court of the United States that

was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon

which relief may be granted, unless the prisoner is under imminent danger of serious

physical injury.” See 28 U.S.C. § 1915(g). Public records reveal that Plaintiff incurred four

“strikes” within the meaning of 28 U.S.C. § 1915(g) before filing this action and is

therefore subject to the three-strikes bar. See Williams v. Mitchell, et al, Case No. 93-cv-741-

WLB (S.D. Ill., dismissed Oct. 6, 1994 as frivolous); Williams v. Peters, et al, Case No. 94-

cv-365-JPG (S.D. Ill., dismissed March 8, 1995 as frivolous); Williams v. Inman, et al, Case

No. 94-cv-669-WDS (S.D. Ill., dismissed Feb. 27, 1995 as frivolous); and Williams v. Reese,

et al, Case No. 96-cv-734-WLB (S.D. Ill., dismissed March 18, 1997 as frivolous). 2 Because

Plaintiff has four “strikes” for purposes of § 1915(g), he may not proceed IFP unless he is

under imminent danger of serious physical injury.

        The United States Court of Appeals for the Seventh Circuit has explained that

“imminent danger” within the meaning of 28 U.S.C. § 1915(g) requires a “real and

proximate” threat of serious physical injury to a prisoner. Ciarpaglini v. Saini, 352 F.3d

328, 330 (7th Cir. 2003) (citing Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002)). In

general, courts “deny leave to proceed IFP when a prisoner’s claims of imminent danger

are conclusory or ridiculous.” Ciarpaglini, 352 F.3d at 331 (citing Heimermann v. Litscher,

337 F.3d 781, 782 (7th Cir. 2003)). Additionally, “[a]llegations of past harm do not suffice”




2Plaintiff filed the 1993 and 1994 cases under his full name of “Willie Mitchell Williams” and the
1996 case under the name of “Willie M. Williams.” Each case reflects his prisoner number of
A56081.

                                                4
 Case 3:20-cv-00469-MAB Document 9 Filed 07/08/20 Page 5 of 7 Page ID #117




to show imminent danger; rather, “the harm must be imminent or occurring at the time

the complaint is filed,” and when prisoners “allege only a past injury that has not

recurred, courts deny them leave to proceed IFP.” Id. at 330 (citing Abdul-Wadood v.

Nathan, 91 F.3d 1023 (7th Cir. 1996)).

       Here, it appears Plaintiff is alleging an ongoing denial of medical care by Menard

officials with regard to an infected eye. He states he is blind in one eye and needs

immediate medical attention for the infected eye. Such a claim may permit Plaintiff to

invoke the “imminent danger” exception to the three-strikes rule. However, due to the

Rule 8 issues with the Complaint, the Court will defer ruling on the IFP Motion. Plaintiff

may be able to proceed IFP on a denial of medical care claim if he can show he is in

imminent danger and he amends his complaint to comply with Rule 8. The Court will,

therefore, grant Plaintiff leave to file an Amended Complaint concerning the denial of

medical treatment.

                                         DISPOSITION

       IT IS HEREBY ORDERED that Plaintiff’s claims against Deanna Brookhart,

Roxanne McDonald, Jessie Taylor, Dorren Williams, Sgt. Sneorly, C/O Kessler, and L.

McCarthy for occurrences that took place at Lawrence Correctional Center are SEVERED

into a new case and they are DISMISSED as parties from this action. In the new case, the

Clerk of Court is DIRECTED to file the following documents:

       •   This Memorandum and Order;

       •   The Complaint (Doc. 1); and

       •   Motion for Leave to Proceed In Forma Pauperis (Doc. 2).

                                              5
 Case 3:20-cv-00469-MAB Document 9 Filed 07/08/20 Page 6 of 7 Page ID #118




       IT IS FURTHER ORDERED that, as to the remaining claims, Plaintiff’s Complaint

is DISMISSED without prejudice. Plaintiff is GRANTED leave to file a First Amended

Complaint on or before August 3, 2020 in accordance with this Order. If Plaintiff decides

to file a First Amended Complaint, he should identify each defendant in the case caption

and set forth sufficient allegations against each defendant to describe what the defendant

did or failed to do to violate his constitutional rights. A successful complaint generally

alleges “the who, what, when, where, and how ....” DiLeo v. Ernst & Young, 901 F.2d 624,

627 (7th Cir. 1990). Plaintiff should attempt to include the relevant facts of his case in

chronological order, inserting each defendant’s name where necessary to identify the

actors and each defendant’s actions.

       An amended complaint supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638

n. 1 (7th Cir. 2004). The Court will not accept piecemeal amendments to the original

Complaint. Thus, the First Amended Complaint must stand on its own, without reference

to any previous pleading, and Plaintiff must re-file any relevant exhibits he wishes the

Court to consider. The First Amended Complaint is subject to review pursuant to 28

U.S.C. § 1915A.

       If Plaintiff decides to file a First Amended Complaint, it is strongly recommended

that he use the civil rights complaint form designed for use in this District. He should

label the form, “First Amended Complaint,” and he should use the case number for this

action (No. 20-cv-00469). To enable Plaintiff to comply with this Order, the CLERK is

DIRECTED to mail Plaintiff a civil rights complaint form.

                                             6
 Case 3:20-cv-00469-MAB Document 9 Filed 07/08/20 Page 7 of 7 Page ID #119




       If Plaintiff fails to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his

claims. Fed. R. Civ. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall count as

one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       IT IS FURTHER ORDERED that a ruling on Plaintiff’s Motion for Leave to

Proceed In Forma Pauperis (Doc. 2) is DEFERRED.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after

a transfer or other change in address occurs. Failure to comply with this Order will cause

a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: July 8, 2020

                                                  /s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                              7
